DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 30, 2019; the Information Disclosure Statement (IDS) filed September 30, 2019; and the Response to Restriction Requirement filed May 17, 2021.

Claims 1-17 are pending in the application.  Claims 12-17 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 30, 2019.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on May 17, 2021 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Claims
Claim 7 is objected to as it should apparently be amended to recite “…said [[a]] silicon nitride…” Appropriate correction is required.

Claim 8 is objected to as it should apparently be amended to recite “…does not extend below silicon nitride…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-11, claim 1 recites the limitation “on either side of said metal component.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if said metal component has exactly two sides (either side) or more or less (round or spherical) sides.  In the interest of compact prosecution, the term has been interpreted as “on first and second sides of said metal component.”  However, clarification and/or correction is required.  Claims 2-11 are rejected as they depend from claim 1 and/or as they use the terminology objected to (claims 2 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 6,001,735 to Tsai (referred to hereafter as “Tsai”) in view of U.S. Patent No. 7,632,755 B2 to Kim (referred to hereafter as “Kim”).

Regarding claim 1, Tsai teaches a semiconductor device {Figure 2C, for example} comprising a metal component {54 on the left of Figure 2C} covered by a passivation layer {56/58/60}, wherein: said metal component {54} has a top surface; and said passivation layer comprises: a High Density Plasma Silicon Dioxide (HDP SiO2) layer {56, column 2, lines 45-48} which is substantially planar in regions on either side of said metal component; a substantially planar 
Regarding claim 3 (that depends from claim 1), Tsai does not appear to explicitly state that said Silicon Dioxide layer {56} has a thickness in the range 2900 nm to 3100 nm.  However, routine experimentation to determine effective thicknesses for Tsai layer 56, including thicknesses within the claimed range, would have been obvious to one of ordinary skill in the art.  Regarding claim 4 (that depends from claim 1), Tsai Figure 4C shows said Regarding claim 5 (that depends from claim 1), Tsai does not appear to explicitly state that said Regarding claim 8 (that depends from claim 1), Tsai teaches said metal component {54} has at least two side surfaces {left and right sides, for example}, and a width defined as the maximum distance between said two side surfaces; and said outer layer {60} of said passivation layer does not extent below said top surface of said metal component {54} at least for a distance equal to said width on either side of said metal component.Regarding claim 9 (that depends from claim 1), Tsai teaches said outer layer {60} of said passivation layer does not extend below said top surface of said metal component {54}.Regarding claim 10 (that depends from claim 1), Tsai does not appear to explicitly show a titanium nitride (TiN) barrier layer is provided on said top surface of said metal component {54}.  Kim shows that it was known to provide such a TiN layer (115, Kim column 3, line 21).  It would have been obvious to one of ordinary skill in the art to combine the Kim TiN layer 115 with the Tsai metal layer as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (that depends from claim 10), Kim teaches said titanium nitride barrier layer {Kim 115} separates said metal component {Kim 110} from said region of silicon dioxide {Kim125} which is located above said metal component.

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Tsai in view of Kim and further in view U.S. Patent No. 6,277,725 B1 to Hsiao (referred to hereafter as “Hsaio”).
Regarding claim 2 (that depends from claim 1), Hsaio shows that it was known to have said Silicon Dioxide layer {Hsaio 108} that has a top surface which is at the same height as said top surface of said metal component {Hsaio 102} in the regions on either side of said metal component.  It would have been obvious to one of ordinary skill in the art to substitute the lower top surface of the silicon dioxide layer of Hsaio for that of Tsai as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Tsai in view of Kim and further in view of Applicant’s Admitted Prior Art (referred to hereafter as the “AAPA”).
Regarding claim 6 (that depends from claim 1), Tsai does not appear to explicitly said passivation layer comprises a substantially planar silicon nitride (Si3N4) layer.  However, the AAPA (Figure 1 of the present application and the related description) shows that it was known for the outer layer {18} to be a silicon nitride (Si3N4) layer 
Regarding claim 7 (that depends from claim 6), the AAPA teaches said a silicon nitride (Si3N4) layer {AAPA 18} is said outer layer of said passivation layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826